

DIGITAL REALTY TRUST, INC.
FOUR EMBARCADERO CENTER, SUITE 3200 SAN FRANCISCO, CA 94111


June 5, 2018


Chris Sharp
[Redacted]
[Redacted]


Re: EMPLOYMENT TERMS


Dear Chris:


Digital Realty Trust, Inc. (the “REIT”) and DLR, LLC (the “Employer”, and
together with the REIT, the “Company”) are pleased to continue your employment
with the REIT and the Employer on the terms and conditions set forth in this
letter (the “Agreement”), effective as of May 10, 2018 (the “Effective Date”).


1.TERM. Subject to the provisions for earlier termination hereinafter provided,
your employment hereunder shall be for a term (the “Term”) commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Termination Date”). If not previously terminated, the Term shall
automatically be extended for one additional year on the Initial Termination
Date unless either you or the Company elect not to so extend the Term by
notifying the other party, in writing, of such election not less than sixty (60)
days prior to the Initial Termination Date.


2.POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ you, and you agree to be employed by the Company, as Chief Technology
Officer and Executive Vice President, Innovation of the REIT and the Employer.
In the capacity of Chief Technology Officer and Executive Vice President,
Innovation, you will have such duties and responsibilities as are normally
associated with such position and will devote your full business time and
attention to serving the Company in such position. Your duties may be changed
from time to time by the Company, consistent with your position. You will report
to the Chief Executive Officer of the Company. You will work full-time primarily
based out of your home office located in Denver, Colorado. You will work out of
our principal offices located in San Francisco, California (or such other
location in the San Francisco greater metropolitan area as the Company may
utilize as its offices) or travel to other locations as may be necessary to
fulfill your responsibilities. At the Company's request, you will serve the
Company and/or its subsidiaries and affiliates in other offices and capacities
in addition to the foregoing. In the event that you serve in any one or more of
such additional capacities, your compensation will not be increased beyond that
specified in this Agreement. In addition, in the event your service in one or
more of such additional capacities is terminated, your compensation, as
specified in this Agreement, will not be diminished or reduced in any manner as
a result of such termination for so long as you otherwise remain employed under
the terms of this Agreement.


3.BASE COMPENSATION. During the Term, the Company will pay you a base salary of
$400,000 per year, less payroll deductions and all required withholdings,
payable in



accordance with the Company's payroll practices and prorated for any partial
month of employment. Your annual base salary may be increased, but not
decreased, by the Compensation Committee of the




--------------------------------------------------------------------------------




Board of Directors of the REIT (the “Compensation Committee”) in its discretion
pursuant to the Company's policies as in effect from time to time, and such
increased amount thereafter will be your base salary per year for purposes of
this Agreement.


4.ANNUAL BONUS. In addition to the base salary set forth above, during the Term,
commencing with calendar year 2019, you will be eligible to participate in the
Company's incentive bonus plan applicable to similarly situated executives of
the Company. The amount of your annual bonus will be based on the attainment of
performance criteria established and evaluated by the Company in accordance with
the terms of such bonus plan as in effect from time to time, provided that,
subject to the terms of such bonus plan and attainment of performance criteria
established by the Company, your target and maximum annual bonus shall be one
hundred percent (100%) and two hundred percent (200%), respectively, of your
base salary for such year. Any annual bonus that becomes payable to you is
intended to satisfy the short-term deferral exemption under Treasury Regulation
Section 1.409A-1(b)(4) and shall be made not later than the last day of the
applicable two and one-half (2½) month “short-term deferral period” with respect
to such annual bonus, within the meaning of Treasury Regulation Section
1.409A-1(b)(4).


5.BENEFITS AND VACATION. During the Term, you will be eligible to participate in
all savings and retirement plans, practices, policies, and programs maintained
or sponsored by the Company from time to time which are applicable to other
similarly situated executives of the Company, subject to the terms and
conditions thereof. During the Term, you will also be eligible for standard
benefits, such as medical insurance, flexible paid time-off and holidays to the
extent applicable generally to other similarly situated executives of the
Company, subject to the terms and conditions of the applicable Company plans or
policies. During the Term, the Company will also pay you a housing allowance,
which will be in the gross amount of $3,500.00 per month, subject to standard
payroll deductions and federal, state, local, and other withholdings, through
the first (1st) anniversary of the Effective Date. After the first (1st)
anniversary of the Effective Date, the housing allowance may be discontinued or
the amount of the housing allowance may be revised by the Company. The Company
will notify you no less than sixty (60) days prior to discontinuing the housing
allowance or revising the amount of the housing allowance. The payment of the
housing allowance shall cease immediately without prior notice in the event of
termination of your employment.


6.
TERMINATION OF EMPLOYMENT.



(a)    Without Cause or for Good Reason. Subject to Section 6(g) below, in the
event of a termination of your employment during the Term by the Company without
Cause or by you for Good Reason (each as defined below), then, in addition to
any other accrued amounts payable to you through the date of termination of your
employment (such date, or the date of your death if applicable under Section
6(c) below, the “Termination Date”), the Company will pay and provide you with
the following payments and benefits:


(i)    payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (x) one (1.0) (the
“Severance Multiple”) times the sum of
(A) your annual base salary as in effect on the Termination Date, plus (B) your
target annual bonus







--------------------------------------------------------------------------------





for the fiscal year in which the Termination Date occurs (in the case of both
(A) and (B), without giving effect to any reduction which constitutes Good
Reason), (y) the Stub Year Bonus, plus (z) the Prior Year Bonus, if any;


(ii)    for a period commencing on the Termination Date and ending on the
earlier of (x) the twelve (12)-month anniversary of the Termination Date or (y)
the date on which you become eligible to receive comparable group health
insurance coverage under a subsequent employer's plans, the Company shall
continue to provide you and your eligible family members with group health
insurance coverage at least equal to that which would have been provided to you
if your employment had not been terminated (including, in the discretion of the
Company, by purchasing COBRA coverage for you and your eligible family members);
provided, however, that if (A) any plan pursuant to which the Company is
providing such coverage is not, or ceases prior to the expiration of the period
of continuation coverage to be, exempt from the application of Section 409A of
the Code (as defined below) under Treasury Regulation Section 1.409A-l(a)(5), or
(B) the Company is otherwise unable to continue to cover you under its group
health plans or doing so would jeopardize the tax-qualified status of such
plans, then, in either case, an amount equal to the monthly plan premium payment
shall thereafter be paid to you as currently taxable compensation in
substantially equal monthly installments over the continuation period (or the
remaining portion thereof);


(iii)    for a period commencing on the Termination Date and ending on the
twelve (12)-month anniversary of the Termination Date, the Company shall, at its
sole expense and on an as-incurred basis, provide you with outplacement
counseling services directly related to your termination of employment with the
Company, the provider of which shall be selected by the Company; and


(iv)    to the extent that any outstanding Company equity-based awards issued to
you under the Company’s equity incentive plans are subject to vesting based on
continued employment or the lapse of time, such awards shall be governed by the
terms of the award agreements evidencing such awards. The vesting of any awards
that are subject to vesting based on the satisfaction of performance goals,
including, without limitation, any performance-based profits interest units of
the Operating Partnership and other “outperformance awards” issued to you, shall
be governed by the terms of the award agreements evidencing such awards. For
purposes of clarification, except as otherwise provided under any award
agreements relating to such awards, the terms set forth in this Agreement,
including this Section 6, are intended to be in addition to (and not in lieu of)
the vesting and acceleration features related to such stock options and other
equity-based awards (including profits interest units of the Operating
Partnership and other “outperformance awards”) held by you and included
elsewhere, including in any award agreements related to such awards, and the
vesting and acceleration terms hereof shall be applicable only to the extent
they result in additional acceleration or vesting of such stock options and
other equity-based awards held by you.


(b)    Change in Control. Subject to Section 6(g) below, in the event that a
Change in Control (as defined in the Digital Realty Trust, Inc., Digital
Services, Inc. and Digital Realty Trust,
L.P. 2014 Incentive Award Plan, as amended, or any successor incentive plan)
occurs during the Term and, on the date of or within one year after such Change
in Control, you incur a termination of employment by the Company without Cause
or by you for Good Reason (each as defined below),





--------------------------------------------------------------------------------




then, in addition to any other accrued amounts payable to you through the
Termination Date, you shall be entitled to the payments and benefits provided in
Section 6(a) hereof, subject to the terms



and conditions thereof, except that, for purposes of this Section 6(b), the
Severance Multiple shall be equal to two (2.0).


(c)    Death or Disability. Subject to Section 6(g) below, and notwithstanding
anything to the contrary contained herein, in the event of a termination of your
employment during the Term by reason of your death or Disability (as defined
below), then, in addition to any other accrued amounts payable to you through
the Termination Date, the Company will pay and provide you (or your estate or
legal representative) with the following payments and benefits:


(i)    payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (w) your annual base
salary as in effect on the Termination Date, (x) your target annual bonus for
the fiscal year in which the Termination Date occurs, (y) the Stub Year Bonus,
plus (z) the Prior Year Bonus, if any; and


(ii)    to the extent that any outstanding Company equity-based awards issued to
you under the Company’s equity incentive plans are subject to vesting based on
continued employment or the lapse of time, such awards shall become vested and
exercisable immediately prior to the Termination Date. The vesting of any awards
that are subject to vesting based on the satisfaction of performance goals,
including, without limitation, any performance-based profits interest units of
the Operating Partnership and other “outperformance awards” issued to you, shall
be governed by the terms of the award agreements evidencing such awards.


(d)    Expiration; Non-renewal. Notwithstanding anything contained herein, in no
event shall the expiration of the Term set forth in Section 1 above or the
Company's election not to renew or extend the Term or your employment with the
Company constitute a termination of your employment by the Company without
Cause.


(e)    Termination of Offices and Directorships. Upon a termination of your
employment for any reason, except to the extent otherwise determined by the
Board of Directors of the REIT (the “Board”) in its sole discretion, you shall
be deemed to have resigned from all offices, directorships and other employment
positions, if any, then held with the Company or any member of the Digital Group
(as defined below), and you agree that you shall take all actions reasonably
requested by the Company to effectuate the foregoing.


(f)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no compensation or benefits, including without limitation any
termination payments or benefits payable under this Section 6, shall be paid to
you prior to the expiration of the six (6)-month period following your
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the extent that the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such





--------------------------------------------------------------------------------




amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of your death), the Company shall
pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such six (6)-month period, plus interest
thereon from the Termination Date through the payment date at a rate equal to
the then- current “applicable Federal rate” determined under Section
7872(f)(2)(A) of the Code.





(g)    Release; Compliance with Covenants. Notwithstanding anything contained
herein, your right to receive the payments and benefits set forth in this
Section 6 is conditioned on and subject to (i) your execution within twenty-one
(21) days (or, to the extent required by applicable law, forty-five (45) days)
following the Termination Date and non-revocation within seven (7) days
thereafter of a general release of claims against the Digital Group (as defined
below), in a form reasonably acceptable to the Company, (ii) your continued
compliance with the restrictive covenants as referenced in Section 8 of this
Agreement and any similar covenants set forth in any other agreement between you
and the Company, and (iii) your compliance with Section 6(e) above.


(h)
Definitions. For purposes of this Agreement:



(A)“Cause” shall mean (1) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Company, which demand
specifically identifies the manner in which the Company believes that you have
not substantially performed your duties and which failure is not cured within
thirty (30) days of receiving such notice; (2) your willful commission of an act
of fraud or dishonesty resulting in economic or financial injury to the Company
or its subsidiaries or affiliates; (3) your conviction of, or entry by you of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude; (4) a willful breach by you of any fiduciary duty owed to the
Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (5) your willful and gross misconduct in the
performance of your duties hereunder that results in economic or other injury to
the Company or its subsidiaries or affiliates and which misconduct is not cured
within thirty (30) days after written notification is delivered to you by the
Company that specifically identifies any such misconduct; (6) your willful and
material breach of your covenants as referenced in Section 8 below; or (7) a
material breach by you of any of your other obligations under this Agreement
after written notice is delivered to you by the Company which specifically
identifies such breach. For purposes of this provision, no act or failure to act
on your part will be considered “willful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Notwithstanding the
foregoing, in the event you incur a “separation from service” by reason of a
termination of your employment by the Company (other than by reason of your
death or Disability or pursuant to clause (3) of this paragraph) on or within
one year after a Change in Control or within the six-month period immediately
preceding a Change in Control in connection with such Change in Control, it
shall be presumed for purposes of this Agreement that such termination was
effected by the Company other than for Cause unless the contrary is established
by the Company.


(B)“Disability” shall mean a disability that qualifies or, had you been a
participant, would qualify you to receive long-term disability payments under
the Company's group long-term disability insurance plan or program, as it may be
amended from time to time.







--------------------------------------------------------------------------------




(C)“Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) prior to the Termination Date: (1) a material diminution in your
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company; (2) the Company's material reduction of your annual
base salary or bonus opportunity, each as in effect on the date hereof or as the
same may be



increased from time to time; or (3) a material breach by the Company of Section
15 of this Agreement. Notwithstanding the foregoing, you will not be deemed to
have resigned for Good Reason unless (x) you provide the Company with notice of
the circumstances constituting Good Reason within thirty (30) days after the
initial occurrence or existence of such circumstances, (y) the Company fails to
correct the circumstance so identified within thirty (30) days after the receipt
of such notice (if capable of correction), and (z) the Termination Date occurs
no later than ninety (90) days after the initial occurrence of the event
constituting Good Reason.


(D)“Prior Year Bonus” shall mean, for any Termination Date that occurs between
January 1 of any fiscal year and the date that annual bonuses are paid by the
Company for the immediately preceding year (the “Prior Year”), your target
annual bonus (without giving effect to any reduction which constitutes Good
Reason) for such Prior Year, unless the Compensation Committee has determined
your bonus for such Prior Year, in which case the Prior Year Bonus shall be the
bonus determined by the Compensation Committee, if any. The Prior Year Bonus, if
any, shall be in lieu of your annual bonus for the Prior Year. There will be no
Prior Year Bonus in connection with any Termination Date that occurs on or after
the date the Company pays annual bonuses for the Prior Year through the end of
the year in which the Termination Date occurs.


(E)“Stub Year Bonus” shall mean the product obtained by multiplying (x) your
target annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (y) a fraction, the numerator of which is the number of calendar
days that have elapsed in the then current fiscal year through the Termination
Date and the denominator of which is 365.


7.
LIMITATION ON PAYMENTS.



(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by you
(including any payment or benefit received in connection with a termination of
your employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the payments and benefits under Section 6
of this Agreement, the “Total Payments”) would be subject (in whole or part) to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, your
remaining Total Payments shall be reduced to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax, but only if (i) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes applicable to such reduced Total
Payments and after taking into account the phase out of itemized deductions and





--------------------------------------------------------------------------------




personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which you would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The reduction undertaken
pursuant to this Section 7(a) shall be accomplished first by reducing or
eliminating any cash payments subject to Section 409A of the Code as deferred
compensation (with payments to be made furthest in the future being reduced
first), then by reducing or eliminating cash payments that are not subject to
Section 409A of the Code, then by reducing payments attributable to equity-based
compensation (or the accelerated vesting thereof) subject to Section 409A of the
Code as deferred compensation (with payments to be made furthest in the future



being reduced first), and finally, by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) that is not
subject to Section 409A of the Code.


(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments, the receipt or retention of which you have waived at such
time and in such manner so as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code, will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the written opinion of
an independent, nationally recognized accounting firm (the “Independent
Advisors”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


8.RESTRICTIVE COVENANTS. You acknowledge and agree that, concurrently with the
execution of this Agreement, you are entering into an agreement with the Company
containing certain nondisclosure, intellectual property assignment,
non-competition, and non- solicitation provisions, in substantially the form
attached hereto as Exhibit A (the “Employee Confidentiality and Covenant
Agreement”), and that you shall be bound by, and shall comply with your
obligations under, the Employee Confidentiality and Covenant Agreement.


9.
CODE SECTION 409A.



(a)    To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if at any time
you and the Company mutually determine that any compensation or benefits payable
under this Agreement may not be compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the parties shall work
together to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments,





--------------------------------------------------------------------------------




policies and procedures with retroactive effect), or take such other actions, as
the parties determine are necessary or appropriate to (i) exempt such
compensation and benefits from Section 409A of the Code and/or preserve the
intended tax treatment of such compensation and benefits, or (ii) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 9(a) shall not create any
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.


(b)    To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 6(f) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-l(b)(4), Section 1.409A-l(b)(9) or any other
applicable exception or provision of Section 409A of the Code.



(c)    To the extent that compensation or benefits payable under Section 6 of
this Agreement (i) constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code or (ii) are intended to be exempt from
Section 409A of the Code under Treasury Regulation Section 1.409A-1(b)(9)(iii),
and are designated under this Agreement as payable upon (or within a specified
time following) your termination of employment, such compensation or benefits
shall, subject to Section 6(f) hereof, be payable only upon (or, as applicable,
within the specified time following) your “separation from service” from the
Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code).


(d)    To the extent that any payments or reimbursements provided to you under
this Agreement are deemed to constitute compensation to which Treasury
Regulation
Section 1.409A-3(i)(l )(iv) would apply, such amounts shall be paid or
reimbursed to you reasonably promptly, but not later than December 31 of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and your right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.


10.COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company's Employee
Handbook, Code of Business Conduct and Ethics, Insider Trading Policy, and as
otherwise promulgated.


11.PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to you by the Company of any remuneration, benefits, or
other financial obligations pursuant to this Agreement may be allocated to the
Company and, as applicable, its subsidiaries and/or affiliates in accordance
with an employee sharing or expense allocation agreement entered into by such
parties.


12.WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.







--------------------------------------------------------------------------------




13.ARBITRATION. Except to seek specific performance or injunctive relief to
enforce the restrictive covenants as referenced in Section 8, the Employee
Confidentiality and Covenant Agreement, or the Proprietary Information and
Inventions Assignment Agreement, any disagreement, dispute, controversy, or
claim arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination, or invalidity thereof shall be settled by
final and binding arbitration before a single neutral arbitrator. Arbitration
shall be administered by JAMS in Denver, Colorado in accordance with the then
existing JAMS Arbitration Rules and Procedures for Employment Disputes. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation,
enforcement, and all proceedings. The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of the state of Colorado, or federal
law, or both, as applicable, and the arbitrator is without jurisdiction to apply
any different substantive law. The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. Judgment upon the award may be entered in any court having
jurisdiction thereof. Each party shall pay his or its own



attorneys’ fees and costs of suit associated with such arbitration to the extent
permitted by applicable law, and the Company shall pay the administrative fees
and all arbitrator fees associated with such arbitration; provided, however,
that if you prevail in such arbitration, the Company shall reimburse you for the
reasonable attorneys’ fees actually incurred by you in connection with such
arbitration.


14.ENTIRE AGREEMENT. As of the Effective Date, this Agreement, together with the
Employee Confidentiality and Covenant Agreement and the Proprietary Information
and Inventions Assignment Agreement, constitutes the final, complete, and
exclusive agreement between you and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, made to you by any member of the Digital
Group. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.


15.ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.


16.ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this Agreement, and have been advised to do so by the Company, and
(b) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.


17.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado, without regard to conflicts
of laws principles thereof.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
you signature and returning to me. Please retain one fully-executed original for
your files.


Sincerely, DLR, LLC,
a Maryland limited liability company


By: Digital Realty Trust, L.P., its Managing Member


By: Digital Realty Trust, Inc., its General Partner


By:    /s/ Cindy Fiedelman    
Cindy Fiedelman
Chief Human Resources Officer








Accepted and Agreed,


By:    /s/ Chris Sharp    
Chris Sharp




Date:     6-12-18
 





